Title: To Alexander Hamilton from Rufus King, 6 June 1798
From: King, Rufus
To: Hamilton, Alexander


London June 6. 1798
My Dear Sir
We have certain intelligence that the Toulon expedition has sailed. The number of Troops, of Transports, and of men of war are variously stated, but it is known that Buona parte commands and that the fleet is a very great one—its Destination is the subject of inquietude and of conjecture. A few Days will bring us more perfect accounts, and from the Force and Position of the Br. fleet under Ld. St. Vincents the public are in daily, not to say hourly expectation of hearing that he has discovered and destroyed this boasted Armada.
If Ireland is the object, the Insurrection has been ill judged and premature—in almost every instance the insurgents have been dispersed and killed, and the quarter round Dublin is now nearly restored to the Kings Peace. Still however if a moderate french force with a supply of Arms could now be thrown into Ireland, the issue wd. be dubious, so deep and general is the Defection. Great Britain is unquestionably in a better and more secure, as well as more united state than she has been since the commencement of the war. With her the question with france is at issue; and so far as regards Europe upon her alone must it essentially depend, for upon the continent french principles & french Influence seem still to extend themselves in every Direction. Tho it is more than a fortnight since the Publication of the Instructions & Dispatches of our Envoys must have been received at Paris neither their Papers, nor Letters from France take any notice of them. Gerry is still there, but about to return home, and if I mistake not will be the bearer of a soothing and treacherous Message from the Directory. Be upon your Guard; france will not declare war agt us; no her policy will be to pursue with us the same course she already has done, and which has served her purpose in Italy and among the honest but devoted and ruined Swiss.
I will say if after all that ⟨has occured⟩ among ourselves, and in other Countries, we are content ⟨to⟩ be duped, and cajoled, and betrayed, we shall deserve the fate which they are preparing for us.
Yours affectionately.
R K
